Citation Nr: 1204930	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested by multiple joint pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to September 1991. His service included service in Southwest Asia.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 1993 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for multiple joint arthralgias.

In February 2010, the Board remanded the multiple joint pain issue to the RO via the VA Appeals Management Center (AMC), to provide the Veteran additional notice and to develop additional evidence. The AMC completed actions directed by the Board. Evidence added to the file leaves questions, however, that warrant additional evidentiary development. Therefore, the Board again REMANDS the case to the RO via the AMC. VA will notify the appellant if further action is required.


REMAND

The Veteran reports that during his service he began to have pain in multiple joints. He states that these symptoms have continued since service.

The Veteran's service treatment records show that asymptomatic mild pes planus was noted when the Veteran was examined in March 1988 for entry into service. During service, the Veteran was seen for pain in his back and lower abdomen in March 1989. The treating clinician's impression was muscle strain. He was seen for patellar tendonitis in June 1989, and for right hand injury in August 1989. He was seen in June 1990 for pain in his chest and back. The treating clinician's impression was muscle strain. There is no indication in the service treatment records that the Veteran had a service separation examination. The Veteran has reported that he did not have such an examination.

After service, records of private and VA treatment of the Veteran from as early as 1992 reflect his reports of pain in the back, chest, and feet, and in multiple joints in other areas. Musculoskeletal pain symptoms have continued through the present. The diagnoses provided by clinicians have included seronegative rheumatoid arthritis and inflammatory arthritis.

In the 2010 remand, the Board requested a VA medical examination, with a review of the claims file, diagnosis of any musculoskeletal disorder, an opinion as to the relationship of any such disorder to service, and an explanation of the rationale of that opinion. The Veteran had a VA examination in May 2010. The examiner reported having extensively reviewed the Veteran's record. The examiner provided a diagnosis of inflammatory arthritis. The examiner opined that it is less likely than not that the Veteran's inflammatory arthritis arose during service. The examiner explained that a connection to service was less likely because there was no record that the joint pains began during active duty. As the Veteran's service treatment records show complaints of musculoskeletal pains on multiple occasions, the May 2010 opinion fails to address significant evidence. In addition, arthritis manifested to a degree of 10 percent within one year following discharge from service may support presumptive service connection.  See 38 C.F.R. § 3.309(a). The Board will remand the case for another record review and opinion. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the May 2010 orthopedic examination.  The claims file, including the service treatment records, must be provided to and reviewed by the examiner. Following claims file review, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that post-service symptoms (including back and chest pain noted in 1992) and the current disorder represent continuation of symptoms reported during service, or are otherwise causally related to service. If not, the examiner should provide an opinion as to whether the evidence indicates that the Veteran's currently diagnosed inflammatory arthritis at least as likely as not (50 percent probability or greater) arose during the one year period following the Veteran's discharge from service in September 1991.  The examiner should provide the medical basis for the conclusions reached.  If the original examiner is not available, the claims file review and opinion should be requested from another physician.  If a new examination is deemed necessary to provide the requested opinions, one should be scheduled. 

2. After completion of the above, review the expanded record and determine if the Veteran's claim can be granted. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

